Citation Nr: 1317081	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  10-05 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral eye disability.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for chronic gout and edema of the hands and feet.

7.  Entitlement to service connection for muscle weakness, numbness and tingling.

8.  Entitlement to service connection for residuals of a soft tissue injury of the right anterior deltoid muscle.

9.  Entitlement to service connection for sinusitis.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for disability manifested by gastrointestinal bleeding.

12.  Entitlement to service connection for colon polyps.

13.  Entitlement to service connection for erectile dysfunction.

14.  Entitlement to service connection for prostate disability.

15.  Entitlement to service connection for anemia.

16.  Entitlement to service connection for peripheral neuropathy of the legs.

17.  Entitlement to an initial disability rating in excess of 30 percent for anxiety disorder, not otherwise specified (NOS).

18.  Entitlement to an initial compensable disability rating for a residual fragment wound scar in the area of the right anterior deltoid muscle.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to August 1969.  He had subsequent service in the U.S. Army Reserve and Florida Army National Guard, including active duty service from February 1991 to June 1991 under Title 10 orders.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2012, the Veteran provided and his spouse provided testimony at a hearing at the RO before the undersigned Veterans Law Judge.  The Veteran submitted additional evidence at that time with a waiver of his right to have the evidence initially considered by the RO.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The decision below addresses the Veteran's claims for service connection for chronic gout and edema of the hands and feet, muscle weakness, numbness and tingling, soft tissue injury of the right anterior deltoid muscle, sinusitis, hypertension, gastrointestinal bleeding, colon polyps, erectile dysfunction, prostate problems, anemia, and peripheral neuropathy of the legs.  The remaining claims on appeal are addressed in the remand that follows the Board's decision.




FINDING OF FACT

In October 2012, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he wanted to withdraw his appeal on the issues of entitlement to service connection for chronic gout and edema of the hand and feet, muscle weakness, numbness and tingling, residuals of soft tissue injury of the right anterior deltoid muscle, sinusitis, hypertension, disability manifested by gastrointestinal bleeding, colon polyps, erectile dysfunction, prostate disability, anemia, and peripheral neuropathy of the legs.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for chronic gout and edema of the hand and feet have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for chronic muscle weakness, numbness and tingling have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

3.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for residuals of soft tissue injury of the right anterior deltoid muscle have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

4.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for sinusitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

5.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

6.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for disability manifested by gastrointestinal bleeding have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

7.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for colon polyps have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

8.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

9.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for prostate disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

10.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for anemia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

11.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for peripheral neuropathy of the legs have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

At the October 2010 Board hearing, the Veteran informed the Board that he wanted to withdraw his appeal on the issues of entitlement to service connection for chronic gout and edema of the hand and feet, muscle weakness, numbness and tingling, residuals of soft tissue injury of the right anterior deltoid muscle, sinusitis, hypertension, disability manifested by gastrointestinal bleeding, colon polyps, erectile dysfunction, prostate disability, anemia, and peripheral neuropathy of the legs.  Thus, there remains no allegation of error of fact or law for appellate consideration as to those issues and the Board accordingly does not have jurisdiction to review the appeal with respect to those issues. 


							(CONTINUED ON NEXT PAGE)

ORDER

The appeal for service connection for chronic gout and edema of the hands and feet is dismissed. 

The appeal for service connection for muscle weakness, numbness and tingling is dismissed. 

The appeal for service connection for residuals of soft tissue injury of the right anterior deltoid muscle is dismissed. 

The appeal for service connection for sinusitis is dismissed. 

The appeal for service connection for hypertension is dismissed. 

The appeal for service connection for disability manifested by gastrointestinal bleeding is dismissed. 

The appeal for service connection for colon polyps is dismissed. 

The appeal for service connection for erectile dysfunction is dismissed. 

The appeal for service connection for prostate disability is dismissed. 

The appeal for service connection for anemia is dismissed. 

The appeal for service connection for peripheral neuropathy of the legs is dismissed. 


REMAND

Evidence received by the agency of original jurisdiction (AOJ) prior to the transfer of the records to the Board after an appeal has been initiated (including evidence received after certification has been completed) will be referred to the appropriate rating or authorization activity for review and disposition.  If the statement of the case (SOC) and any prior supplemental statement of the case (SSOC) were prepared before the receipt of the additional evidence, an SSOC will be furnished to the appellant and his representative as provided in § 19.31 unless the additional evidence received duplicates evidence previously of record which was discussed in the SOC or a prior SSOC, or the additional evidence is not relevant to the issue, or issues, on appeal.  38 C.F.R. § 19.37(a) (2012).

In the Veteran's case, the RO furnished him and his representative with an SOC in December 2009, which considered the evidence of record at that time.  Since then, a significant amount of VA treatment records, private treatment records, and statements from the Veteran were associated with the claims files.  Even though the appeal was initially certified to the Board in March 2011, the records were not transferred from the RO to the Board until October 2012.  Thus, 38 C.F.R. § 19.37(a) applies to this case.  Much of the additional evidence is non-duplicative of evidence of record at the time of the December 2009 SOC and the evidence is potentially relevant to the seven claims remaining on appeal.  Therefore, the claims must be remanded for the issuance of an SSOC pursuant to 38 C.F.R. § 19.31 (2012).

As noted in the introduction, the Veteran waived AOJ review of additional evidence that he submitted at the Board hearing under the provisions of 38 C.F.R. § 20.1304(c).  However, such an action may only be accomplished when the additional evidence is properly before the Board after certification and transfer of the claims files to the Board.  In this case, the additional evidence excluding that which was received at the hearing was received prior to such an occurrence.  Thus, the waiver provisions are not applicable to that portion of the evidence received after the December 2009 SOC and prior to the hearing.

In regard to the claim for service connection for bilateral eye disability, the Veteran asserts that he was exposed to some type of gas in service during basic training, he was exposed to Agent Orange during service in Vietnam, and his eyes were regularly injured while moving through brush in Vietnam.  

The Veteran's available service treatment records do not contain a diagnosis of an eye disability or reference eye problems.  The evidence also does not show that he was exposed to mustard gas or Lewisite such as to trigger the provisions of 38 C.F.R. § 3.316 (2012) (claims based on chronic effects of exposure to mustard gas and Lewisite).  Nonetheless, it is plausible that the Veteran was exposed to some other type of gas, such as tear gas, during basic training.  Additionally, his service records document that he had service in the Republic of Vietnam from February 1968 to February 1969.  Therefore, the Veteran is presumed to have been exposed to herbicide agents, such as Agent Orange, during that time period.  See 38 C.F.R. § 3.307(a)(6) (2012).  Furthermore, a DD Form 214 shows that he was awarded the Combat Infantryman Badge.  A DD Form 215 shows that he was awarded the Purple Heart after service.  These awards are indicative of his participation in combat with the enemy.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2012).  Moving through brush that hits the eye area is consistent with the circumstances, conditions, and hardships of his combat service.

Post-service VA treatment records show a left pterygium in March 2002.  In January 2003, a mass on the right eye was identified by a private treatment provider.  It was later identified as dermolipoma.  The Veteran underwent excision surgery in March 2003 to remove the dermolipoma from the right eye.  A February 2008 VA treatment record contains diagnoses of bilateral cataract, presbyopia, hyperopia, and astigmatism.  In October 2011, the Veteran underwent a VA eye examination.  Diagnoses of bilateral cataract and pingueculae were provided.

VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Although a VA examination was conducted in October 2011, a medical opinion was not provided regarding the Veteran's current eye disabilities.  Given that the evidence shows multiple current eye disabilities, that an event, injury, or disease occurred during service affecting the eyes as described above, and that there is at least an indication that the two may be linked, the Board finds it necessary to remand the claim for a VA examination.  In addition to an eye examination, the prospective examiner should provide an opinion as to whether the Veteran has a current eye disability that had its onset during, or is otherwise related to, his active service.

As to the claim for service connection for sleep apnea, the Veteran set forth a theory of entitlement based on secondary service connection after he filed the claim.  See 38 C.F.R. § 3.310 (2012).  He maintains that his sleep apnea is the result of his PTSD.  Although service connection is not in effect for PTSD, the Veteran has been awarded service connection for anxiety disorder NOS, which appears to have manifested in some sleep problems.  Additionally, a March 2009 sleep study report contains a diagnosis of obstructive sleep apnea.  The Veteran has not yet been afforded a VA examination in connection with this claim.  The Board finds that a remand is warranted to afford the Veteran a VA examination and obtain a medical etiological opinion regarding sleep apnea.  See McLendon, 20 Vet. App. at 81.  

Given the Veteran's theory of secondary service connection, he should be sent a new letter notifying him of the information and evidence necessary to substantiate a claim for service connection for sleep apnea to comply with 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012) and 38 C.F.R. § 3.159(b).  Although he was previously sent a letter in May 2008, the notice pertained to direct service connection as he had not yet set forth the theory of secondary service connection.

With respect to the claims for service connection for bilateral hearing loss and tinnitus, the Veteran contends that he currently has bilateral hearing loss and tinnitus, and that they are related to exposure to loud noise during his active service.  Specifically, he attributes his claimed disabilities to noise from gun fire and artillery fire during combat in Vietnam without hearing protection.  As noted previously, the Veteran's service records reflect participation in combat with the enemy.  Exposure to loud noise is consistent with the circumstances, conditions, and hardships of his combat service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Veteran's service treatment records from his first period of active service do not contain a diagnosis of hearing loss or tinnitus, or reference problems with hearing or ringing in the ears.  The report of a December 1982 annual examination for the Florida Army National Guard notes some high frequency hearing loss and an H2 profile was assigned to the Veteran.  In a February 1987 periodic examination, no hearing loss was noted, but the Veteran appeared to have right ear hearing impairment for VA purposes based on audiometric testing.  See 38 C.F.R. § 3.385 (2012).  An entrance examination report is not of record for the Veteran's second period of service.  In February 1991, the Veteran was noted to have a history of bilateral hearing loss and he was provided with ear plugs.  A separation examination was conducted in May 1991.  A diagnosis of high frequency hearing loss was provided.  It was noted that this was previously documented.  A record of referral for a hearing conservation program is dated later in May 1991.  The report of a May 1992 National Guard periodic examination shows a diagnosis of high frequency hearing loss as does the report of an April 1995 National Guard periodic examination.  

Although hearing loss is evidenced as early as December 1982, there is a question as to whether the Veteran currently has hearing loss disability, as well as tinnitus.  A January 2006 VA screening was positive for hearing loss and negative for tinnitus.  In March 2008, the Veteran was noted to have a 50-year history of hearing loss and to have a history of noise exposure.  Audiometric testing showed that the Veteran met the requirements for impaired hearing for VA purposes.  Additionally, diagnoses of bilateral sensorineural hearing loss and tinnitus were provided.  The Veteran was prescribed hearing aids by VA in April 2008.

In December 2008, the Veteran underwent VA audiological examination in connection with the claims.  The examiner noted that the Veteran did not experience subjective tinnitus at that time and, because the Veteran was a poor historian, it could not be determined whether he ever had tinnitus.  Audiometric testing did not reveal impaired hearing for VA purposes under 38 C.F.R. § 3.385.  Notably, speech recognition scores were considered too unreliable to score by the examiner.  The examiner ultimately concluded that it appeared that the claimed conditions of hearing loss and tinnitus did not exist per VA standards.

After the VA examination, the Veteran was seen for a VA audiological consultation in December 2010.  Diagnoses of bilateral hearing loss and tinnitus were provided with similar information as the March 2008 treatment record.

In light of this conflicting evidence, the Board finds that the Veteran should be scheduled for another VA audiological examination on remand with an eye towards determining whether the Veteran in fact has hearing loss and tinnitus.  Additionally, an etiological opinion should be provided as to whether any identified hearing loss and tinnitus had their onset during, or are otherwise related to, his active service including exposure to loud noise.  With respect to hearing loss, the opinion must be even more specific regarding whether any hearing loss that clearly and unmistakably preexisted the Veteran's second period of active service was not clearly and unmistakably aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b); see also VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

In regard to the two rating issues on appeal, when a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

The most recent VA psychiatric examination was in February 2012.  That report notes that the Veteran was employed as a bus driver.  Subsequently, at the October 2012 Board hearing, the Veteran indicated that he quit his job in approximately April 2012.  The testimony was not entirely clear as to why the Veteran was no longer working, but it may be on account of his anxiety disorder.  Although the most recent VA psychiatric examination to assess the Veteran's anxiety disorder NOS is not too remote, his symptoms may have nevertheless worsened; thus, the Board finds that a new VA examination should be scheduled on remand to determine the current degree of severity of the Veteran's anxiety disorder NOS. 

Moreover, in a July 2010 statement, the Veteran requested service connection for PTSD.  Although service connection has been granted for anxiety disorder NOS, the Veteran seeks service connection for the separate and distinct disability of PTSD.  The record does not reflect that the RO has developed and adjudicated this claim.  This should be done before the Board decides the claim for a higher rating for the currently service-connected psychiatric disability.

The most recent VA examination to assess the Veteran's residual shell fragment wound scar on the right shoulder was in December 2008.  That report notes that the scar was nontender on examination.  At the October 2012 Board hearing, the Veteran indicated that the scar is in fact tender.  Given that the most recent VA examination to assess the Veteran's right shoulder scar was conducted over four years ago and that the disability might have worsened, the Board finds that the claim must be remanded for a new VA examination to determine the current degree of severity of the Veteran's residual shell fragment wound scar on the right shoulder.

During the pendency of the claim, the rating schedule for evaluating scars was revised and amended.  See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  Because the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in his case.  The Board notes that the amendment allows for a veteran to request a review of a scar disability under the revised criteria irrespective of whether the veteran's disability has increased since the last review.  No such request has been made.  Therefore, the prior rating criteria are applicable and not the revised criteria when this rating claim is again considered on remand.

As to whether there are any outstanding relevant records, it appears that all available service treatment records from his periods of active service have been obtained.  Some periodic examinations from Reserve and National Guard service are also of record.  The Veteran has also submitted service records that are not in the official records obtained by the RO.  Given that there may be outstanding service records, particularly personnel records and records from the Veteran's Reserve and National Guard service, the Board finds that a record request should be made on remand for all outstanding service treatment and personnel records through the National Personnel Records Center (NPRC), the Adjutant General of the Florida Army National Guard, and any other appropriate records custodian.  See 38 U.S.C.A. § 5103A(c)(1); 38 C.F.R. § 3.159(c)(2) (VA has a duty to assist claimants in obtaining service records).

It appears that the Veteran receives regular treatment at the VA Medical Centers (VAMCs) in Montgomery and Tuskegee, Alabama.  Records have been obtained through December 2010.  More recent records were also obtained, but the request appeared to be limited solely to treatment for diabetes mellitus.  Thus, any additional pertinent treatment records dated since December 2010 should be obtained.  

The Veteran has received treatment from multiple private treatment providers.  Relevant records have been obtained from each of these providers dated through at least December 2010.  On remand, he should be asked to identify the facilities where he has received treatment since that time period that may possess relevant medical records.  A record request should be made to any identified facilities.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake all indicated development and then adjudicate the Veteran's claim for service connection for PTSD.  It should inform the Veteran of his appellate rights with respect to this decision.

2.  The RO or the AMC should send a new notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate the claim for service connection for sleep apnea based on secondary service connection, and the respective responsibilities of the Veteran and VA in obtaining evidence.  The letter should contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the record.

The letter should also ask the Veteran to identify the facilities where he has received treatment since December 2010 that may possess relevant medical records

3.  The RO or the AMC should undertake appropriate development to obtain copies of all outstanding service treatment and personnel records regarding the Veteran's service in the U.S. Army, U.S. Army Reserve, and Florida Army National Guard.  Requests should be made to the NPRC, the Adjutant General of the Florida Army National Guard, and any other appropriate records custodian.

4.  The RO or the AMC should obtain the Veteran's more recent treatment records (since December 2010) from the Montgomery and Tuskegee VAMCs.

5.  The RO or the AMC should request treatment records from any private treatment provider identified by the Veteran in response to the notice letter with appropriate authorization from him as necessary.

6.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of all eye disorders present during the period of the claim.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner.

The examiner should identify any current eye disorder, and any eye disorders that have been present since the Veteran's claim was filed even if the disorder has since resolved.  For each identified acquired eye disorder, the examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the eye disorder had its onset during, or is otherwise related to, service.

In forming an opinion, the examiner should include consideration of the Veteran's statements concerning in-service exposure to gas during basic training, exposure to herbicide agents such as Agent Orange, and moving through brush that hits the eye area during combat.

The supporting rationale for all opinions expressed must be provided.

7.  The RO or the AMC should also arrange for the Veteran to be scheduled for a VA examination by a physician with sufficient expertise to determine the etiology of his sleep apnea, including any effects by his service-connected anxiety disorder NOS.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner.

The examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's sleep apnea was caused or permanently worsened by his service-connected psychiatric disability.

If aggravation has occurred, the examiner should comment on when the onset of aggravation took place and whether the claims files contain sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of sleep apnea.  If a baseline is established, the examiner should comment on how much the sleep apnea has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  See 38 C.F.R. § 3.310(b). 

The examiner should also express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that sleep apnea had its onset during, or is otherwise related to, service.

The supporting rationale for all opinions expressed must be provided.

8.  The RO or the AMC should also arrange for the Veteran to be scheduled for a VA examination by an examiner with sufficient expertise to determine whether the Veteran currently has bilateral hearing loss disability and tinnitus and, if so, the etiology of those disabilities.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner.

The examiner should first determine whether the Veteran has bilateral hearing loss disability for VA purposes, see 38 C.F.R. § 3.385, and whether he has tinnitus.

If hearing loss disability is shown, the examiner should express an opinion as to the following questions:

(a) Is it at least as likely as not (i.e., at least 50 percent probable) that the hearing loss had its onset during, or is otherwise related to, the Veteran's first period of active service?

(b) If the answer to (a) is no, does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had bilateral hearing loss prior to his entry onto active duty for his second period of service?

(c) If the answer to (b) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the pre-existing hearing loss did not undergo any permanent increase in severity as a result of his second period of active duty?

(d) If the answer to (b) is no, is it at least as likely as not (i.e., at least 50 percent probable) that bilateral hearing loss had its onset during, or is otherwise related to, the Veteran's second period of active service?

If tinnitus is shown, the examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that tinnitus had its onset during, or is otherwise related to, service.

In forming an opinion, the examiner should include consideration of the Veteran's statements concerning in-service exposure to loud noise from gun fire during combat.

The supporting rationale for all opinions expressed must be provided.

9.  The RO or the AMC should also arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected anxiety disorder NOS.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The supporting rationale for all opinions expressed must be provided.

10.  The RO or the AMC should also arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected residual fragment wound scar in the area of the right anterior deltoid muscle.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, and in particular whether the scar is painful on examination.  The supporting rationale for all opinions expressed must be provided.

11.  The RO or the AMC should undertake any other development it determines to be warranted.

12.  Then, the RO or the AMC should readjudicate the claims.  If the benefits sought are not granted to the Veteran's satisfaction, furnish the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the record is returned to the Board for further appellate action.  Any SSOC that is issued must include consideration of all the evidence received since the December 2009 SOC.  Also, apply the rating criteria for evaluating scars that were in effect prior to October 23, 2008.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified by VA, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


